DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims objected to because of the following informalities:  
Claim 8, line 2: second "switche" is a typographical error.
Appropriate correction is required.
Claim Interpretation
For clarity of record, Examiner notes a whole artificial retinal device is considered to be composed of individual artificial retinal "stimulators" (see claim 1).  This interpretation appears to be in line with Applicant's disclosure (e.g. see claim 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg 1 (US 2002/0010496) in view of Greenberg 2 (US 2007/0255319).

    PNG
    media_image1.png
    426
    703
    media_image1.png
    Greyscale

 	Regarding claims 1, 4, 5, Greenberg 1 discloses substantially the same invention as claimed, including an artificial retinal stimulator (Paragraph 3; Figure 1 provided above for quick reference) comprising a photodiode configured to sense light stimulation and generate a current based on an intensity of the stimulation (Figure 1: CCD 52; Paragraphs 4, 32; a CCD camera is composed of photodiodes), a pulse generator configured to generate a pulse to be provided to a corresponding stimulation electrode on the basis of the current coming from the photodiode (Figure 1: driver 66), 
 	Further regarding claims 1, 4, 5, Greenberg 1 discloses biphasic stimulation (Figure 11).  Greenberg 1 does not disclose a ground switch as recited.  However, Greenberg 2 teaches a switch configured to connect an output terminal of a retinal pulse generator to ground (see claims 15 and 17), in order to charge balance a biphasic stimulation pulse.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Greenberg 1 as taught by Greenberg 2 to include a ground switch as recited, in order to charge balance a biphasic stimulation pulse.
 	Regarding claim 2, Greenberg 1 discloses the jittering switch is provided between the photodiode and the pulse generator (Figure 1: processor is between CCD and driver).
Allowable Subject Matter
Claims 3, 6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDermott (US 2014/0236260: Paragraph 25) shows providing jitter to improve visual acuity.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792